Case 2:21-cv-00374 Document 1-1 Filed 06/24/21 Page 1 of 1 PagelD #: 6
CIVIL COVER SHEET

The JS 44 civil cover shect and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 04/21)

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS WiC VC <!

QS Tusk es 9€ dla &
Plain 96 IAA?

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

(uosdy Hx (L, IOM Virginie

Hetlend a
MYWIA Bang hirhs

S4.E. He

(NSO, Chavinslon jbuv_ 98391

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

NOTE:

Attomeys (if Known)

 

County of Residence of First Listed Defendant

eyrack Enugu Jn G

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Arndhonm J. Soarecna

 

Il. BASIS OF JURISDICTION (Place an "X" in One Box Only)

(aS Federal Question

(U.S. Gavernment Not a Party)

oO 1 U.S. Government
Plaintiff

Cc 2 U.S. Government
Defendant

(J4 Diversity

(indicate Citizenship of Parties in Ltem [])

 

IV. NATURE OF SUIT (Place an "“X” in One Box Qniy)

(For Diversity Cases Only)

PTF
Citizen of This State [Ja
Citizen of Another State Ee] 2
Citizen or Subject of a oO 3

Foreign Country

Iii. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant}

DEF PTF DE
CJ 1 Incorporated or Principal Place = 4 4
of Business In This State
Oo 2 Incorporated and Principal Place EI] 5 oO 5
of Business In Another State
[_] 3 Foreign Nation Ey 6 Oo 6

Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

 

 

 

| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY i 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane CL 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability fe} 367 Health Care/ INTELLECTUAL | 400 State Reapportionment
150 Recovery of Overpayment |_] 320 Assault, Libel & Pharmaceutical |__ PROPERTY RIGHTS [| 410 Antitrust
& Enforcement of Judgment} Slander Personal Injury $20 Copyrights 430 Banks and Banking
H 15] Medicare Act | _] 330 Federal Employers” Product Liability $30 Patent 450 Commerce
152 Recovery of Defaulted Liability 368 Asbestos Personal $35 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
CO 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR $80 Defend Trade Secrets | 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits — 355 Motor Vehicle 4 37] Truth in Lending Act |] 485 Telephone Consumer
190 Other Contract Product Liability [| 380 Other Personal | 720 Labor/Management SOCIAL SECURITY | Protection Act
195 Contract Product Liability =| 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV

196 Franchise

7

Injury
362 Personal Injury -

Medical Malpractice

[_] 385 Property Damage
Product Liability

 

740 Railway Labor Act
751 Family and Medical
Leave Act
790 Other Labor Litigation

 

 

:

 

| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
|_| 210 Land Condemnation |_| 440 Other Civil Rights Habeas Corpus:
220 Foreclosure 441 Voting 463 Alien Detainee
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate
240 Torts to Land 443 Housing/ Sentence
245 Tort Product Liability Accommodations 530 General
290 All Other Real Property i] 445 Amer, w/Disabilities - LE 535 Death Penalty
Employment Other:

446 Amer, w/Disabilities -

Other
448 Education

A791 Employee Retirement
Income Security Act

 

 

IMMIGRATION

 

$40 Mandamus & Other
550 Civil Rights
555 Prison Condition
560 Civil Detainee -
Conditions of
Confi

 

462 Naturalization Application
465 Other Immigration
Actions

 

FEDERAL TAX SUITS

862 Black Lung (923)

$63 DIWC/DIWW (405(2))
864 SSID Title XVI

865 RSI (405(g))

7

850 Securities/Commodities/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

 

 

895 Freedom of Information

 

870 Taxes (U.S. Plaintiff
or Defendant)

871 IRS—Third Party
26 USC 7609

Act
- 896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
eit 950 Constitutionality of
State Statutes

 

 

 

 

V. /ORIGIN (Place an “X" in One Box Only)

Original
Proceeding

VI. CAUSE OF ACTION

Ci? Removed from
State Court

3. Remanded from
Appellate Court

Reopened

4 Reinstated or 5 Transferred from
O O Another District

(specifi)

Transfer

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

6 Multidistrict
Litigation -

Ey & Multidistrict
Litigation -
Direct File

 

Brief description

of cause:

 

VII. REQUESTED IN
COMPLAINT:

 

[] CHECK IF THIS IS A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

VII. RELATED CASE(S)

IF ANY

(See instructions):

DEMAND $

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

Bayes LINo

 

 

JUDGE DOCKET NUMBER
DATE ; SIGNATU F ATTORNEY OF Ts 77
Gl24{ 2°27 EET A
FOR OFFICE USE ONLY we
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
